Citation Nr: 0000701	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-20 281	)	DATE
	)
	)                               

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



REMAND

The veteran apparently had active service from August 1966 to 
May 1989.

This appeal arose from a July 1998 rating decision which 
continued a 60 percent disability evaluation for ischemic 
heart disease.  This appeal also arose from an October 1998 
decision by the Committee on Waivers and Compromises 
(Committee) located in the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire 
denying the veteran's request for waiver of recovery of an 
overpayment of VA compensation benefits.

A March 1999 hearing on appeal was conducted before the 
undersigned Member of the Board of Veterans' Appeals (Board).  
Following additional development, the RO, in a July 1999 
rating decision granted the veteran's claim for an increased 
evaluation for ischemic heart disease in full as a 100 
percent disability evaluation was assigned, effective from 
February 27, 1998.

In a July 26, 1999, letter to the veteran notifying him of 
the grant of increased compensation, the RO indicated that 
action had been taken to amend the error of payment to 
veteran of additional benefits for his son as a dependent 
beyond the date that he was entitled due to his son's receipt 
of Chapter 35 educational benefits.  While the record does 
not show what action was taken, in a July 28, 1999, 
compensation and pension award document (VA Form 21-8947), 
the phrase "Vet in full waiver" was written.

From the current record, it can not be determined whether it 
was concluded that the RO determined that the overpayment was 
the result of sole VA error, the Committee waived the 
overpayment or the issue of waiver of recovery of the 
overpayment remains pending.  Accordingly, this issue is 
being REMANDED to the RO for the following action:

1.  The RO is requested to clarify the 
status of the veteran's claim for waiver 
of recovery of the overpayment of VA 
compensation benefits.  If the RO has 
determined that the overpayment was the 
result of sole VA error or the Committee 
has waived the overpayment, the veteran 
should be notified and appropriate 
documentation should be associated with 
the veteran's claims file.

2.  If the veteran's claim for waiver of 
recovery of the overpayment remains 
denied, the Chapter 35 education file of 
the veteran's son should be associated 
with the veteran's claims file.

Thereafter, if appropriate, the veteran's claims file and the 
Chapter 35 education file should then be returned to the 
Board for further action.  No action is required on the part 
of the veteran unless he receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



